TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00448-CV


John Mining d/b/a Fast Action Bail Bonds, Appellant

v.

Hays County Bail Board and Judge Howard S. Warner,
Chairman of the Bail Bond Board, Appellees





FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
NO. 05-0593, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


O R D E R
PER CURIAM
		We overrule John Mining's second emergency motion for temporary orders.
		It is ordered March 6, 2006.

Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish